FIRST AMENDMENT TO LEASE
 
This Agreement made this 21st day of December, 2010 by and between Schrafft
Center LLC (hereinafter referred to as Landlord) and Intralinks, Inc.
(hereinafter referred to as Tenant),

 
WITNESSETH:
 
WHEREAS, by a certain Lease Agreement dated July 15, 2008 (the "Lease"),
Landlord leased to Tenant a certain premises described as Suite Number 7000,
consisting of approximately 19,575 square feet of space, located in the Annex
Building of The Schrafft Center, 529 Main Street, Charlestown, MA 02129, more
particularly described therein as (the "Premises"), and,

 
WHEREAS, Landlord wishes to lease to Tenant, and Tenant wishes to lease from
Landlord, an additional 16,982 square feet of space, located on the second (2nd)
floor of The Schrafft Center, 529 Main Street, Charlestown, MA 02129, as
outlined on Exhibit A-1 (reflecting the existing conditions of the premises)
attached hereto and made a part hereof (hereinafter referred to as the
"Expansion Premises"); and

 
WHEREAS, Landlord and Tenant desire to amend the Lease to reflect this and
certain additional changes which have been agreed to my the parties, and all
changes as set forth below shall become effective upon execution of this First
Amendment to Lease by both parties.

 
NOW, THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged each to the other, the above named parties do hereby agree to amend
said Lease as follows:

 
1.
Effective on the First Amendment to Lease Term Commencement Date, (as
hereinafter defined), Article I of the Lease, Section 1.2, namely Basic Data,
Premises, is amended, in part, by inserting therein the following:

 

 
Expansion
Premises: 
 
Suite Number 2200 consisting of approximately 16,982 square feet of space
located on the second (2nd) floor of The Schrafft Center, 529 Main Street,
Charlestown, MA 02129.

 
Tenant's Proportionate share for the Expansion Premises is 2.7855%, which is
based on the fraction: Square Footage of Tenant's Expansion Premises:
16,982/Aggregate of All the Rentable Square Footage (whether or not rented or
improved within the entire Building): 609,636.
 
2.
Effective on the First Amendment to Lease Term Commencement Date, (as
hereinafter defined) Article I of the Lease, Section 1.2, namely Basic Data,
Lease Term, is amended, in part, by inserting therein the following:

 
 
 
Page 1

--------------------------------------------------------------------------------

 
 

 
Expansion Premises
Lease Term: 
 
Approximately four (4) years and eleven (11) months (plus the partial calendar
month immediately following the First Amendment to Lease Term Commencement Date
if the First Amendment to Lease Term Commencement Date does not fall on the
first (1st) day of the month), to be coterminous with the original Lease.

 
3. 
Effective on the First Amendment to Lease Term Commencement Date (as hereinafter
defined), Article I of the Lease, Section 1.2, namely Basic Data, Term
Commencement Date, is amended, in part, by inserting therein the following:

 

 
First Amendment to Lease
Term Commencement Date:
 
The date upon which Landlord has Substantially Completed the Landlord's Work and
delivered the Premises to Tenant, in accordance with Tenant's Plans to be
submitted to Landlord no later than December 17, 2010, currently anticipated to
be February 1, 2011, provided this First Amendment to Lease is executed by
Tenant no later than December 15, 2010, and further provided that Landlord is in
receipt of Tenant's Plans no later than December 15, 2010. In the event
Landlord's Work is not complete by June 1, 2011, Tenant shall have the right to
terminate with respect to the Expansion Premises only. In the event the First
Amendment to Lease is not executed by December 17, 2010 or the plans are not
received by Landlord, February 1, 2011, remains the Commencement Date.

 
4. 
Effective on the First Amendment to Lease Term Commencement Date, Article I of
the Lease, Section 1.2, namely Basic Data, Base Rent, is amended, in part, by
inserting therein the following:

 

 
Base Rent for the
Expansion Premises: 
 
Commencing on the First Amendment to Lease Term Commencement Date continuing
through and including December 31, 2011, at the rate of $390,586.00 per annum
($32,548.83 per month); and

 
For the period commencing January 1, 2012 continuing through and including
December 31, 2012, at the rate of $407,568.00 per annum ($33,964.00 per month);
and
 
 
Page 2

--------------------------------------------------------------------------------

 

For the period commencing January 1, 2013 continuing through and including
December 31, 2015, at the rate of $424,550.00 per annum ($35,379.17 per month)
and at that rate for any fraction of a month.


Notwithstanding anything contained in this Lease Agreement to the contrary,
Landlord shall grant to Tenant a four (4) month rental allowance in the amount
of Thirty Two Thousand Five Hundred Forty Eight and 83/100 ($32,548.83) Dollars
per month, which shall be applied toward Tenant's account, commencing on the
First Amendment to Lease Term Commencement Date so long as the Tenant is not in
default of any of the terms and conditions of this Lease


 
5.
Effective on the First Amendment to Lease Term Commencement Date, Article I of
the Lease, Section 1.2, namely Basic Data, Rent Commencement Date, is amended,
in part, by inserting therein the following:

 

 
First Amendment to Lease
Rent Commencement Date: 
 
First Amendment to Lease Term
Commencement Date.

 
6.
Effective on the First Amendment to Lease Term Commencement Date, Article I,
Section 1.2 of the Lease, namely Basic Data, Additional Rent, shall apply to the
Expansion Premises.

 
7.
Effective on the First Amendment to Lease Term Commencement Date, Article II of
the Lease, Section 2.1, namely Description of Premises and Appurtenant Rights,
Location of Premises, is amended, in part, by inserting therein the following:

 
... and Suite Number 2200 consisting of approximately 16,982 square feet of
space (hereinafter referred to as the "Premises") for a total of approximately
36,557 square feet of space (hereinafter collectively referred to as the
"Premises") in Landlord's Building (the "Building") located at The Schrafft
Center, 529 Main Street, Charlestown, MA 02129 as identified on Exhibit A-l. ...
 
8.
Effective on the First Amendment to Lease Term Commencement Date, Article III of
the Lease, namely Term of Lease: Condition of Premises is hereby deleted, and
replaced by inserting therein the following:

 
3.2       CONDITION OF EXPANSION PREMISES
 
Landlord shall Substantially Complete the Expansion Premises and prepare same
for occupancy by Tenant pursuant to Landlord's work, in accordance with Tenant's
Plans to be provided to Landlord no later than December 17, 2010, by February 1,
2011. "Substantially Complete” shall mean that Landlord has completed the work
set forth in Tenant's Plans to the extent that only minor details of
construction (so-called "punch list" items) and minor
 
 
Page 3

--------------------------------------------------------------------------------

 
 
mechanical adjustments remain to be done in the Expansion Premises. Landlord
shall use its best efforts to Substantially Complete the Expansion Premises on
or before the First Amendment to Lease Term Commencement Date, provided that no
subsequent changes are made to the scope of work and specifications set out in
Tenant's Plans. If Landlord is delayed in the performance of this work because
of strikes, labor difficulties, inability to obtain materials, fire,
governmental regulations, or any other circumstances beyond its control, then
such schedule of completion, will be postponed for a period of time equal to the
delay thus incurred. Failure on the part of the Landlord to provide occupancy as
herein described shall not constitute a breach or default on the part of the
Landlord under this Lease or give rise to any claims of damage or expenses of
any kind against the Landlord by Tenant, either direct or consequential. In the
event Tenant is unable to occupy the Expansion Premises on the First Amendment
to Lease Term Commencement Date because of Landlord but not Tenant, Landlord
shall adjust the Rent, the First Amendment to Lease Term Commencement Date and
the First Amendment to Lease Term Expiration Date to reflect the date of
Tenant's later occupancy. Landlord shall not adjust the Rent, the First
Amendment to Lease Term Commencement Date or the Term Expiration Date in the
event such delay of Landlord's work is caused by Tenant.
 
In the event Tenant agrees to minimize finishes and improvements below the
Tenant Improvement Allowance of $407,568.00 and Landlord realizes savings from
minimizing, those costs, Tenant will be able to use the balance of the Tenant
Improvement Allowance for its additional improvement finishes, moving costs, or
wiring and Landlord shall reimburse the Tenant with the difference.
 
Notwithstanding the foregoing, if Tenant's personnel shall occupy all or any
part of the Premises for the conduct of its business prior to the First
Amendment to Lease Term Commencement Date as determined pursuant to the
preceding paragraph, such date of occupancy shall, for all intents and purposes
of this Lease, be the First Amendment to Lease Term Commencement Date.
 
9.
Effective on the First Amendment to Lease Term Commencement Date, Article III of
the Lease, Section 3.3.1, namely Term of Lease, Extension Period, all terms and
conditions of said Extension Period Section shall apply to the Expansion
Premises.

 
10.
Effective on the First Amendment to Lease Term Commencement Date, Article IV of
the Lease, Section 4.2, namely Rent, Real Estate Tax, all terms and conditions
of said Real Estate Tax Section shall apply to the Expansion Premises, with the
exception of:

 

 
Real Estate Tax Base: 
Real Estate Taxes the Building and Lot for the City of Boston Fiscal Year ending
June 30, 2011.

 
11.
Effective on the First Amendment to Lease Term Commencement Date, Article IV of
the Lease, Section 4.3, namely Rent, Tenant's Share of Operating Costs, all
terms and conditions of said Operating Costs Section shall apply to the
Expansion Premises, with the exception of:

 
 
Page 4

--------------------------------------------------------------------------------

 
 

 
Operating Expense Base:
The Operating Costs for the Building and Lot for Fiscal Year ending December 31,
2011.

 
12.
With the exception of The Stevens Group, Tenant warrants that there are no
claims for broker's commissions or finder's fees in connection with its
execution of this First Amendment to Lease or the tenancy hereby created and
agrees to indemnify and save Landlord harmless from any liability that may arise
from such claim, including reasonable attorney's fees.

 
13.
Except where this First Amendment to Lease specifically changes same, all other
terms, conditions and covenants of the original Lease Agreement shall remain the
same, where applicable, and are hereby reaffirmed.

 
14.
The submission of this document for examination and negotiation does not
constitute an offer, and this document shall become effective and binding only
upon the execution thereof by both Landlord and Tenant, regardless of any
written or verbal representation of any agent, manager or other employee of
Landlord to the contrary. All negotiations, consideration, representations and
understandings between Landlord and Tenant are incorporated herein and the Lease
and this First Amendment to Lease expressly supersede any proposals or other
written documents relating hereto. The Lease and this First Amendment to Lease
may be modified or altered only by written agreement between Landlord and
Tenant, and no act or omission of any employee or agent of Landlord shall alter,
change or modify any of the provisions thereof.



[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
 
 
Page 5

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have signed and sealed this instrument on
the day and year first above written.
 
 

LANDLORD:   Schrafft Center LLC       /s/ Patricia A. Harford   /s/ John J.
Roche
WITNESS
  By: John J. Roche     Its: Authorized Signatory       TENANT:  
IntraLinks, Inc.
      /s/ Gregory Langan   /s/ Anthony Plesner
WITNESS
  By: Anthony Plesner     Its: Authorized Signatory                  

 
 
Page 6

--------------------------------------------------------------------------------

 
 
 
COMMONWEALTH OF MASSACHUSETTS )
) SS.
COUNTY OF NORFOLK)
 
On this 21st day of December, 2010, before me, the undersigned notary public,
personally appeared John J. Roche, Authorized Signatory for Schrafft Center LLC,
proved to me through satisfactory evidence of identification, which was my
personal knowledge of the signatory, to be the person whose name is signed on
the preceding or attached document, and acknowledged to me that he signed it
voluntarily for its stated purpose.
/s/ Joanne R. Perrotta                                

   
JOANNE R. PERROTTA
Notary Public
COMMONWEALTH OF MASSACHUSSETTS
My Commission Expires
November 12, 2015
     

STATE OF New York )
) SS.
COUNTY OF New York )


 
On this 17th day of December, 2010, before me, the undersigned notary public,
personally appeared Anthony Plesner, as CFO for IntraLinks, Inc., proved to me
through satisfactory evidence of identification, which was my personal knowledge
of the signatory, to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that he signed it voluntarily for its
stated purpose.
 
/s/ Rachel J. Holmes                                   

   
RACHEL J. HOLMES
Notary Public, State of New York
No. 01-HO6177365
Qualified in New York County
My Commission Expires Nov. 13, 2011
         

 
 
 
Page 7

--------------------------------------------------------------------------------

 

EXHIBIT “A-1”
 
Expansion Premises
 


[floor.jpg]
 
 
Page 8

--------------------------------------------------------------------------------

 
 
[floor2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 